Citation Nr: 0424147	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 31, 1972 to 
April 11, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
April 2002.

In September 2002, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for PTSD.  Pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development of the veteran's claim.  

In October 2003, the Board remanded this claim for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran underwent a VA psychiatric examination in May 
2003 and was diagnosed as having schizoaffective disorder.  
The veteran's representative contends that the examiner 
should have rendered an opinion regarding the etiology of the 
diagnosed disability.  To the extent the veteran is 
attempting to reopen a claim for service connection for a 
psychiatric disability other than PTSD, this matter is 
referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2001, the veteran submitted an authorization for 
release of medical records from the Behavioral Medicine 
Center at Abbeville General Hospital.  On review of the 
claims folder, it does not appear that these records were 
requested.  Pursuant to VA's duty to assist, the RO should 
attempt to obtain these records.  See 38 C.F.R. § 3.159(c)(1) 
(2003).  

Accordingly, this case is REMANDED as follows:

1.  The RO should request records 
pertaining to the veteran's psychiatric 
treatment from Behavioral Medicine Center 
at Abbeville General Hospital.  If a 
response is not received, the RO should 
make a follow-up request for the records.  
All records obtained or any response 
received should be associated with the 
claims folder.

The claims folder contains an 
authorization for release of these 
records, dated in May 2001.  If 
additional authorization is required, it 
should be requested from the veteran.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




